

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 30, 2008, by
and among by and among Ecolab Inc., a Delaware corporation (the "Investor") and
Linkwell Corporation, a Florida corporation, ("Linkwell").
 
PRELIMINARY STATEMENT
 
A. In connection with the Stock Purchase Agreement dated February 15, 2008 (the
“Stock Purchase Agreement”) by and among the parties hereto and Linkwell Tech
Group, Inc., a Florida corporation (“Linkwell Tech”), Linkwell Tech has agreed,
upon the terms and subject to the conditions of the Stock Purchase Agreement, to
issue and sell to the Investor shares of Linkwell Tech’s common stock.
 
B. On or about the date hereof, the Investor, Linkwell and Linkwell Tech have
entered into a Stockholders Agreement (the “Stockholders Agreement”) pursuant to
which, in certain circumstances, the Investor could require Linkwell to purchase
the Investor’s shares of common stock in Linkwell Tech and Linkwell could
satisfy the purchase price therefor by the issuance of shares of common stock in
the capital of Linkwell.
 
C. Linkwell has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Linkwell and the Investor hereby
agree as follows:
 
1.
DEFINITIONS.

 
(a) Capitalized terms used but not defined in this Agreement shall have the
meaning given to them in the Stockholders Agreement.
 
(b) As used in this Agreement, the following terms shall have the following
meanings:
 
“Common Stock” means shares of common stock in the capital of Linkwell.


“Delay Payment Rate” means (i) during the first two weeks of a Damages Accrual
Period, an amount per week (or portion thereof) per share of Common Stock equal
to 0.5% of the Fair Market Value of such share, (ii) during the next two weeks
of a Damages Accrual Period, an amount per week (or portion thereof) per share
of Common Stock equal to 1% of the Fair Market Value of such share, and (iii)
during the remainder of a Damages Accrual Period, an amount per week (or portion
thereof) per share of Common Stock equal to 2% of the Fair Market Value of such
share.


 
 

--------------------------------------------------------------------------------

 
“Fair Market Value” of a share of Common Stock during any particular week means
the average of the closing sale price regular way on each day during such week
or, if no such sale takes place on a day within such week, the average of the
reported closing bid and asked prices, regular way, on each day during such
week, in each case on the NASDAQ National Market (“NASDAQ”) or, if the Common
Stock is not listed or admitted to trading on the NASDAQ, on the principal
national security exchange or quotation system on which the Common Stock is
quoted or listed or admitted to trading, or, if not quoted or listed or admitted
to trading on any national securities exchange or quotation system, the average
of the closing bid and asked prices of the Common Stock on the over-the-counter
market on each day during such week, in each case as reported by the National
Quotation Bureau Incorporated, or a similar generally accepted reporting
service. The Fair Market Value shall be calculated, as appropriate, by making
proportionate adjustments necessary to reflect any stock split, stock
combination or stock dividend or similar stock distribution made during the
applicable period.


“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.


“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous or
delayed basis (“Rule 415”), and the declaration or ordering of effectiveness of
such Registration Statement(s) by the United States Securities and Exchange
Commission (the “SEC”).


“Registrable Securities” means the Stock Consideration Shares.


“Registration Delay” means the occurrence of any of (i) a Registration Statement
covering all the Registrable Securities is not filed with the SEC on or before
the Filing Deadline or is not declared effective by the SEC on or before the
Effectiveness Deadline, (ii) a Registration Statement in connection with a
Demand Registration covering all of the Registrable Securities required to be
covered thereby is not filed with the SEC on or before the deadline described in
the last sentence of Section 2(a) or is not declared effective by the SEC on or
before the deadline described in the last sentence of Section 2(a), (iii) on any
day during the Registration Period (other than during an Allowable Grace Period,
as defined in Section 3(g)), any Registrable Security required to be included in
such Registration Statement cannot be sold pursuant to such Registration
Statement as a matter of law or because Linkwell has failed to perform its
obligations under this Agreement within the applicable time period required for
such performance (including, without limitation, because of a failure to keep
such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock), or (iv) a Grace Period
(as defined in Section 3(g)) exceeds the length of an Allowable Grace Period.


 
2

--------------------------------------------------------------------------------

 
“Registration Statement” means a registration statement or registration
statements of Linkwell filed under the Securities Act covering the Registrable
Securities.


2.
REGISTRATION.

 
(a) Mandatory Registration. If Linkwell elects to pay Stock Consideration Shares
for the Put Shares, Linkwell shall prepare, and, as soon as practicable, but in
no event later than seventy five (75) days after the date of its receipt of the
Put Notice (the “Filing Deadline”), file with the SEC a Registration Statement
or Registration Statements (as necessary) on Form S-3 covering the resale of all
of the Registrable Securities. In the event that Form S-3 is unavailable for
such a registration, Linkwell shall use such other form as is available for such
a registration, subject to the provisions of Section 2(d). Linkwell shall use
its best efforts to cause such Registration Statement to be declared effective
by the SEC as soon as possible, but in no event later than one hundred fifty
(150) days after the date of its receipt of the Put Notice (the “Effectiveness
Deadline”). If for any reason prior to the expiration of the Registration Period
(as hereinafter defined), the Registration Statement required to be filed
pursuant to this Section 2(a) ceases to be effective or fails to cover all of
the Registrable Securities, the Investor may on one (1) occasion subsequently
demand registration pursuant to the terms of and within the time frames set
forth in this Section 2(a) by providing written demand registration notice to
Linkwell (a “Demand Registration”). The Filing Deadline and Effectiveness
Deadline with respect to any Demand Registration will be those dates which are
sixty (60) days and one hundred thirty-five (135) days after the date that the
Demand Registration notice is delivered to Linkwell.
 
(b) Piggy-Back Registrations. If at any time prior to the expiration of the
Registration Period (as hereinafter defined), the number of shares of Common
Stock available for sale under a Registration Statement is insufficient (as that
term is used in Section 2(f)) to cover all of the Registrable Securities and
Linkwell proposes to file with the SEC a Registration Statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its securities (other than on Form S-4, Form S-8 or Form S-1 (or their
equivalents at such time) relating to securities to be issued solely in
connection with any acquisition of any entity or business or to equity
securities issuable in connection with stock option or other employee benefit
plans approved by the board of directors of Linkwell) Linkwell shall promptly
send to the Investor written notice of Linkwell’s intention to file a
Registration Statement and of the Investor’s rights under this Section 2(b) and,
if within twenty (20) days after receipt of such notice, the Investor shall so
request in writing, Linkwell shall include in such Registration Statement all or
any part of the Registrable Securities the Investor requests to be registered,
subject to the priorities set forth in this Section 2(b) below. No right to
registration of Registrable Securities under this Section 2(b) shall be
construed to limit any registration required under Section 2(a). If an offering
in connection with which the Investor is entitled to registration under this
Section 2(b) is an underwritten offering, then if the Investor’s Registrable
Securities are included in such Registration Statement the Investor shall,
unless otherwise agreed by Linkwell, offer and sell such Registrable Securities
in an underwritten offering using the same underwriter or underwriters and,
subject to the provisions of this Agreement, on the same terms and conditions as
other shares of Common Stock included in such underwritten offering. If a
registration pursuant to this Section 2(b) is to be an underwritten public
offering and the managing underwriter(s) advise Linkwell in writing, that in
their reasonable good faith opinion, marketing or other factors dictate that a
limitation on the number of shares of Common Stock which may be included in the
Registration Statement is necessary to facilitate and not adversely affect the
proposed offering, then Linkwell shall include in such registration: (1) first,
all securities Linkwell proposes to sell for its own account and (2) second, up
to the full number of securities proposed to be registered for the account of
the Investor entitled to registration under this Section 2(b).
 
 
3

--------------------------------------------------------------------------------

 
(c) Legal Counsel. Subject to Section 5 of this Agreement, the Investor shall
have the right to select one legal counsel to review and comment upon any
registration pursuant to this Agreement (“Legal Counsel”). Linkwell shall
reasonably cooperate with Legal Counsel in performing Linkwell’s obligations
under this Agreement.
 
(d) Ineligibility for Form S-3. In the event that Form S-3 is not available for
any registration of Registrable Securities hereunder, Linkwell shall (i)
register the sale of the Registrable Securities on another appropriate form
reasonably acceptable to the Investor and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that Linkwell shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.
 
(e) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities which such Registration
Statement is required to cover, Linkwell shall amend the Registration Statement,
or file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover the Registrable Securities as soon as
practicable, but in any event not later than fifteen (15) days after the
necessity therefor arises. Linkwell shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof.
 
(f) Failure to File, Obtain and Maintain Effectiveness of Registration
Statement. If a Registration Delay occurs Linkwell shall pay to the Investor
(the “Registration Delay Payments”), as liquidated damages and not as a penalty,
and calculated for each share of Common Stock then outstanding that is a
Registrable Security, an accruing amount per each such share equal to the Delay
Payment Rate for each week (or portion thereof) during the Damages Accrual
Period. The Registration Delay Payments shall accrue from the first day of the
applicable Registration Delay through the date it is cured (the “Damages Accrual
Period”), and shall be payable in cash to the record holders of the Registrable
Securities entitled thereto on the last business day of each calendar month. The
parties agree that the sole monetary damages payable for a violation of the
terms of Section 2(a) shall be such liquidated damages (unless such liquidated
damages are disallowed, reduced or not permitted by applicable law). Nothing
shall preclude the Investor from pursuing or obtaining specific performance or
other equitable relief with respect to this Agreement in accordance with
applicable law. The parties hereto agree that the liquidated damages provided
for in this Section 2(f) constitute a reasonable estimate of the damages that
may be incurred by the Investor by reason of the failure of the Registration
Statement to be filed or declared effective or available for effecting resales
of Registrable Securities in accordance with the provisions hereof.
 
3.
RELATED OBLIGATIONS.

 
At such time as Linkwell is obligated to file a Registration Statement with the
SEC pursuant to Section 2(a) or 2(e), Linkwell will use its best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, Linkwell shall
have the following obligations:
 
 
4

--------------------------------------------------------------------------------

 
(a) Linkwell shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities (but in no event later than
the Filing Deadline) and use its best efforts to cause such Registration
Statement relating to the Registrable Securities to become effective as soon as
practicable after such filing (but in no event later than the applicable
Effectiveness Deadline). Linkwell shall keep each Registration Statement
effective pursuant to Rule 415 at all times until the earlier of (i) the date as
of which the Investor may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(k) promulgated
under the Securities Act (or successor thereto) or (ii) the date on which the
Investor shall have sold all the Registrable Securities covered by such
Registration Statement (the “Registration Period”), which Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. The term “best efforts” as used in the first sentence of this
Section 3(a) shall mean, among other things, that Linkwell shall submit to the
SEC, within two (2) business days after Linkwell learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on the Registration Statement, as the case may
be, a request for acceleration of effectiveness of such Registration Statement
to a time and date not later than two (2) business days after the submission of
such request.
 
(b) Linkwell shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of Linkwell covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of Linkwell filing a report
on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), Linkwell shall have
incorporated such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the Exchange Act report is filed which created the requirement
for Linkwell to amend or supplement the Registration Statement.
 
(c) Linkwell shall (a) permit Legal Counsel to review and comment upon those
sections of (i) the Registration Statement which are applicable to the Investor
at least five (5) business days prior to its filing with the SEC and (ii) all
other Registration Statements and all amendments and supplements to all
Registration Statements which are applicable to the Investor (except for Proxy
Statements, Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to the their filing with the SEC and (b) not
file any document in a form to which Legal Counsel reasonably objects. Linkwell
shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of Legal Counsel, which consent shall not be unreasonably withheld.
Linkwell shall furnish to Legal Counsel, without charge, (i) any correspondence
from the SEC or the staff of the SEC to Linkwell or its representatives relating
to any Registration Statement, provided the Investor and Legal Counsel keep such
correspondence confidential, (ii) promptly after the same is prepared and filed
with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules and all exhibits and (iii)
upon the effectiveness of any Registration Statement, one copy of the prospectus
included in such Registration Statement and all amendments and supplements
thereto. Linkwell shall reasonably cooperate with Legal Counsel in performing
Linkwell’s obligations pursuant to this Section 3.
 
 
5

--------------------------------------------------------------------------------

 
(d) Linkwell shall furnish to the Investor, without charge, (i) promptly after
the same is prepared and filed with the SEC, at least one copy of the
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, and all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities.
 
(e) Linkwell shall use its best efforts to (i) register and qualify the
Registrable Securities covered by a Registration Statement under all other
securities or “blue sky” laws of such jurisdictions in the United States, (ii)
prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that Linkwell shall not be required in connection therewith
or as a condition thereto to (w) make any change in Linkwell’s Certificate of
Incorporation or by-laws that Linkwell’s board of directors determines in good
faith to be contrary to the best interests of Linkwell and its shareholders, (x)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. Linkwell shall promptly notify Legal Counsel
and the Investor of the receipt by Linkwell of any notification with respect to
the suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.
 
(f) As promptly as practicable after becoming aware of such event or
development, Linkwell shall notify Legal Counsel and the Investor in writing of
the happening of any event as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and the Investor. Linkwell shall also promptly notify Legal Counsel and
the Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and the Investor by facsimile
on the same day of such effectiveness), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of Linkwell’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.
 
 
6

--------------------------------------------------------------------------------

 
(g) Linkwell shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and the Investor of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.
 
(h) At the reasonable request of the Investor and at the Investor’s expense,
Linkwell shall use its best efforts to furnish to the Investor, on the date of
the effectiveness of the Registration Statement and thereafter from time to time
on such dates as the Investor may reasonably request (i) a letter, dated such
date, from Linkwell’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, and (ii) an opinion, dated as
of such date, of counsel representing Linkwell for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Investor.
 
(i) Linkwell shall make available for inspection by (i) the Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investor (collectively, the “Inspectors”) all pertinent financial and other
records, and pertinent corporate documents and properties of Linkwell
(collectively, the “Records”), which are requested for any purpose reasonably
related to the Investor’s rights and/or Linkwell’s obligations under this
Agreement, and cause Linkwell’s officers, directors and employees to supply all
information which any Inspector may reasonably request; provided, however, that
each Inspector which is not a party hereto shall agree in writing prior to
obtaining access to any Records, and the Investor hereby agrees, to hold in
strict confidence and shall not make any disclosure or use of any Record or
other information which Linkwell determines in good faith to be confidential,
and of which determination the Inspectors are so notified, unless (a) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector has knowledge. Linkwell shall not be
required to disclose any confidential information in such Records to any
Inspector until and unless such Inspector shall have entered into
confidentiality agreements with Linkwell with respect thereto, substantially in
the form of this Section 3(i). The Investor agrees that it shall, if permitted
by applicable law, upon learning that disclosure of such Records is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to Linkwell prior to making any such disclosure and
allow Linkwell, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.
 
 
7

--------------------------------------------------------------------------------

 
(j) Linkwell shall hold in confidence and not make any disclosure of information
concerning the Investor provided to Linkwell unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement, or (v) the Investor consents to the form and content of any such
disclosure. Linkwell agrees that it shall, if permitted by applicable law, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor prior to making any such
disclosure and allow the Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
(k) Linkwell shall use its best efforts either to (i) cause all the Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange on which securities of the same class or series issued by Linkwell are
then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) secure designation and
quotation of all the Registrable Securities covered by the Registration
Statement on The NASDAQ Stock Market. Linkwell shall pay all fees and expenses
in connection with satisfying its obligation under this Section 3(k).
 
(l) Linkwell shall facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legend) representing the Registrable
Securities to be offered pursuant to a Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Investor may reasonably request and registered in such names as the Investor may
request.
 
(m) Linkwell shall provide a transfer agent and registrar of all such
Registrable Securities not later than the effective date of such Registration
Statement.
 
(n) If requested by the Investor, Linkwell shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment, as
necessary, such information as the Investor requests to be included therein
relating to the Investor and the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; and (ii) as soon as practicable make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment.
 
 
8

--------------------------------------------------------------------------------

 
(o) Linkwell shall use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Securities within the United
States.
 
(p) Linkwell shall otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC in connection with any registration hereunder.
 
(q) Within two (2) business days after a Registration Statement which covers
applicable Registrable Securities is ordered effective by the SEC, Linkwell
shall deliver, and shall cause legal counsel for Linkwell to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC.
 
(r) Notwithstanding anything to the contrary in this Section 3, at any time
after the applicable Registration Statement has been declared effective by the
SEC, Linkwell may delay the disclosure of material non-public information
concerning Linkwell the disclosure of which at the time is not, in the good
faith opinion of the Board of Directors of Linkwell and its counsel, in the best
interest of Linkwell and, in the opinion of counsel to Linkwell, otherwise
required (a “Grace Period”); provided, that Linkwell shall promptly (i) notify
the Investor in writing of the existence of material non-public information
giving rise to a Grace Period (provided that in each notice Linkwell will not
disclose the content of such material non-public information to the Investor)
and the date on which the Grace Period will begin, and (ii) notify the Investor
in writing of the date on which the Grace Period ends; and, provided further,
that no Grace Periods shall exceed thirty (30) consecutive days and during any
consecutive three hundred sixty-five (365) day period, such Grace Periods shall
not exceed an aggregate of sixty (60) days (an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the holders receive the notice referred to
in clause (i) and shall end on and include the later of the date the holders
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period,
Linkwell shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material non-public
information is no longer applicable.
 
4.
OBLIGATIONS OF THE INVESTOR.

 
(a) At least seven (7) days prior to the first anticipated filing date of a
Registration Statement, Linkwell shall notify the Investor in writing of the
information Linkwell requires from the Investor. It shall be a condition
precedent to the obligations of Linkwell to complete the registration pursuant
to this Agreement that the Investor shall furnish to Linkwell such information
regarding itself and the intended method of disposition of the Registrable
Securities as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as Linkwell may reasonably request. If the Investor does not
provide Linkwell with the information it has requested pursuant to this
Section 4(a) within seven (7) days of being notified by Linkwell of its
necessity, then the Filing Deadline and Effectiveness Deadline shall each be
extended by (i) if the information is provided prior to the anticipated filing
date, the period equal to the number of days (after such seventh (7th) day)
until the Investor provided the requested information, and (ii) if the
information is provided after the anticipated filing date, the period that is
equal to the longer of (A) the period equal to the number of days (after such
seventh (7th) day) until the Investor provided the requested information , and
(B) 15 days.
 
 
9

--------------------------------------------------------------------------------

 
(b) The Investor agrees to cooperate with Linkwell as reasonably requested by
Linkwell in connection with the preparation and filing of any Registration
Statement hereunder.
 
(c) The Investor agrees that, upon receipt of any notice from Linkwell of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, Linkwell shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
the Investor in accordance with the terms of the Stock Purchase Agreement in
connection with any sale of Registrable Securities with respect to which the
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from Linkwell of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.
 
(d) As promptly as practicable after becoming aware of such event, the Investor
shall notify Linkwell in writing of the happening of any event as a result of
which the information provided in writing by the Investor to Linkwell expressly
for use in the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
5.
EXPENSES OF REGISTRATION.

 
All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3 of this Agreement, including,
without limitation, all registration, listing and qualifications fees, printers
and accounting fees, transfer agent fees and fees and disbursements of counsel
for Linkwell, but excluding underwriting discounts and commissions, shall be
paid by Linkwell. Linkwell shall also reimburse the Investor for the reasonable
and documented fees and disbursements of Legal Counsel in connection with
registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement. Linkwell shall pay all of the Investor’s reasonable costs (including
fees and disbursements of Legal Counsel) incurred in connection with the
successful enforcement of the Investor’s rights under this Agreement.
Notwithstanding the foregoing, each seller of Registrable Securities shall pay
all fees and disbursements of all counsel (other than the Legal Counsel)
retained by such seller and all selling expenses, including, without limitation,
all underwriting discounts, selling commissions, transfer taxes and other
similar expenses, to the extent required by applicable law.
 
 
10

--------------------------------------------------------------------------------

 
6.
INDEMNIFICATION.

 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
(a) To the fullest extent permitted by law, Linkwell will, and hereby does,
indemnify, hold harmless and defend the Investor, the directors, officers,
partners, employees, agents, representatives of, and each Person, if any, who
controls the Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Investor Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
Linkwell files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by Linkwell of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). Subject to Section
6(c), Linkwell shall reimburse the Investor and each such controlling person,
promptly as such expenses are incurred and are due and payable, for any legal
fees or disbursements or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Investor
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to
Linkwell by such Investor Indemnified Person expressly for use in connection
with the preparation of the Registration Statement or any such amendment thereof
or supplement thereto, if such prospectus was timely made available by Linkwell
pursuant to Section 3(d); (ii) shall not be available to the extent such Claim
is based on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by Linkwell, if such prospectus was timely made
available by Linkwell pursuant to Section 3(d); and (iii) shall not apply to
amounts paid in settlement of any Claim, if such settlement is effected without
the prior written consent of Linkwell, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Investor Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 9.
 
 
11

--------------------------------------------------------------------------------

 
(b) In connection with any Registration Statement, the Investor agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), Linkwell, each of its directors, each of its
officers who signs the Registration Statement, each of Linkwell’s agents or
representatives, and each Person, if any, who controls Linkwell within the
meaning of the Securities Act or the Exchange Act (each an “Company Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to Linkwell by the Investor specifically for use in connection with
such Registration Statement; and, subject to Section 6(d), the Investor will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that the
indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Company Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investor pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any prospectus shall
not inure to the benefit of any Company Indemnified Party if the untrue
statement or omission of material fact contained in the prospectus was corrected
on a timely basis in the prospectus, as then amended or supplemented.
 
(c) Promptly after receipt by an Investor Indemnified Person or Company
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Investor Indemnified Person or Company Indemnified Party shall, if
a Claim in respect thereof is to be made against any indemnifying party under
this Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Investor Indemnified Person or Linkwell Indemnified Party, as the case may
be; provided, however, that an Investor Indemnified Person or Company
Indemnified Party shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Investor Indemnified Person
or Company Indemnified Party to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Investor Indemnified Person or Company
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicting interests between such Investor Indemnified
Person or Company Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Investor Indemnified Person, legal
counsel referred to in the immediately preceding sentence shall be selected by
the Investor. Linkwell Indemnified Party or Investor Indemnified Person shall
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to Linkwell
Indemnified Party or Investor Indemnified Person which relates to such action or
claim. The indemnifying party shall keep Linkwell Indemnified Party or Investor
Indemnified Person apprised as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, which consent shall not be unreasonably withheld. No indemnifying party
shall, without the prior written consent of Linkwell Indemnified Party or
Investor Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Company Indemnified
Party or Investor Indemnified Person of a release from all liability in respect
of such claim or litigation. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Indemnified Person or Company Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
 
12

--------------------------------------------------------------------------------

 
(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of Linkwell Indemnified Party or Investor
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
7.
CONTRIBUTION.

 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of fraudulent misrepresentation; and (ii) contribution by any seller
of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.
 
8.
REPORTS UNDER THE EXCHANGE ACT.

 
With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investor to sell securities of Linkwell
to the public without registration (“Rule 144”), Linkwell agrees to:
 
 
13

--------------------------------------------------------------------------------

 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of Linkwell under the Securities Act and the Exchange Act so long as
Linkwell remains subject to such requirements (it being understood that nothing
herein shall limit Linkwell’s obligations under the Stock Purchase Agreement)
and the filing of such reports and other documents is required for the
applicable provisions of Rule 144; and
 
(c) furnish to the Investor, promptly upon request, (i) a written statement by
Linkwell that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act and (ii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without registration.
 
9.
ASSIGNMENT OF REGISTRATION RIGHTS.

 
The rights under this Agreement shall be automatically assignable by the
Investor to any transferee of all or any portion of Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to Linkwell within a
reasonable time after such assignment; (ii) Linkwell is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned; and
(iii) the transferee or assignee agrees in writing with Linkwell to be bound by
all of the provisions contained herein. No transferee of registration rights
under this Agreement shall be entitled to include any Registrable Securities on
a Registration Statement unless it previously has provided Linkwell the written
notice referred to in clause (ii) of the preceding sentence.
 
10.
AMENDMENT OF REGISTRATION RIGHTS.

 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Linkwell and the Investor.
 
11.
MISCELLANEOUS.

 
(a) All notices and other communications under this Agreement must be in writing
and are deemed duly delivered when (a) delivered if delivered personally or by
nationally recognized overnight courier service (costs prepaid), (b) sent by
facsimile with confirmation of transmission by the transmitting equipment (or,
the first business day following such transmission if the date of transmission
is not a business day) or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested; in each case to the following
addresses or facsimile numbers and marked to the attention of the individual (by
name or title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):
 
 
14

--------------------------------------------------------------------------------

 
If to Linkwell:
 
Linkwell Corporation 
476 Hutai Branch Road
Baoshan District
Sanghai, China 200436
Fax: (8621) 66501425
Attn: Secretary


with a copy (which will not constitute notice) to:


Burns & Levinson LLP
125 Summer St.
Boston, MA  02110
Fax: (617) 345-3299
Attn: Stephen D. Brook


 
If to Ecolab:
 
Ecolab Inc.,
Ecolab Center,
370 Wabasha Street North,
St. Paul, MN 55102-1390
Fax: (651) 293-2573
Attention: General Counsel


with a copy (which will not constitute notice) to:


Baker & McKenzie LLP
One Prudential Plaza, Suite 3500
Chicago, Illinois, 60601
Fax: 312 861 2899
Attention: Edward J. West




(b) Amendment. This Agreement may not be amended, supplemented or otherwise
modified except in a written document signed by each party to be bound by the
amendment and that identifies itself as an amendment to this Agreement.
 
(c) Waivers and Remedies. The parties may (a) extend the time for performance of
any of the obligations or other acts of any other party to this Agreement, (b)
waive any inaccuracies in the representations and warranties of any other party
to this Agreement contained in this Agreement or in any certificate, instrument
or document delivered pursuant to this Agreement or (c) waive compliance with
any of the covenants, agreements or conditions for the benefit of such party
contained in this Agreement. Any such extension or waiver by any party to this
Agreement will be valid only if set forth in a written document signed on behalf
of the party or parties against whom the waiver or extension is to be effective.
No extension or waiver will apply to any time for performance, inaccuracy in any
representation or warranty, or noncompliance with any covenant, agreement or
condition, as the case may be, other than that which is specified in the written
extension or waiver. No failure or delay by any party in exercising any right or
remedy under this Agreement or any of the documents delivered pursuant to this
Agreement, and no course of dealing between the parties, operates as a waiver of
such right or remedy, and no single or partial exercise of any such right or
remedy precludes any other or further exercise of such right or remedy or the
exercise of any other right or remedy. Any enumeration of a party’s rights and
remedies in this Agreement is not intended to be exclusive, and a party’s rights
and remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.
 
 
15

--------------------------------------------------------------------------------

 
(d) Entire Agreement. This Agreement (together with the Stock Purchase
Agreement, the Stockholders Agreement and any documents and instruments referred
to therein) constitutes the entire agreement among the parties and supersedes
any prior understandings, agreements or representations by or among the parties,
or any of them, written or oral, with respect to the subject matter of this
Agreement.
 
(e) Assignment and Successors. This Agreement binds and benefits the parties and
their respective successors and permitted assigns. Nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except such
rights as may inure to a successor or permitted assignee under this Section. The
rights and obligations of a party hereunder are not assignable without the prior
written consent of the other party. Any purported assignment in contravention of
the foregoing shall be void and of no effect.
 
(f) Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement are not affected or impaired in any way and the
parties agree to negotiate in good faith to replace such invalid, illegal and
unenforceable provision with a valid, legal and enforceable provision that
achieves, to the greatest lawful extent under this Agreement, the economic,
business and other purposes of such invalid, illegal or unenforceable provision.
 
(g) Interpretation. The language used in this Agreement is the language chosen
by the parties to express their mutual intent, and no provision of this
Agreement will be interpreted for or against any party because that party or its
attorney drafted the provision.
 
(h) Governing Law. The internal laws of the State of Delaware (without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction) govern all matters arising out of
or relating to this Agreement and all of the transactions it contemplates,
including its validity, interpretation, construction, performance and
enforcement and any disputes or controversies arising therefrom.
 
 
16

--------------------------------------------------------------------------------

 
(i) Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. The parties
accordingly agree that, in addition to any other remedy to which they are
entitled at law or in equity, the parties are entitled to injunctive relief to
prevent breaches of this Agreement and otherwise to enforce specifically the
provisions of this Agreement. Each party expressly waives any requirement that
any other party obtain any bond or provide any indemnity in connection with any
action seeking injunctive relief or specific enforcement of the provisions of
this Agreement.
 
(j) Jurisdiction and Service of Process. Any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated by this Agreement
must be brought in the courts of the State of Minnesota, County of Ramsey, or,
if it has or can acquire jurisdiction, in the United States District Court for
the District of Minnesota. Each of the parties knowingly, voluntarily and
irrevocably submits to the exclusive jurisdiction of each such court in any such
action or proceeding and waives any objection it may now or hereafter have to
venue or to convenience of forum. Any party to this Agreement may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address and in the manner provided for the giving of notices in
Section 11(a). Nothing in this Section 11(j), however, affects the right of any
party to serve legal process in any other manner permitted by law.
 
(k) Waiver of Jury Trial. Each of the parties knowingly, voluntarily and
irrevocably waives, to the fullest extent permitted by law, all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement or the
transactions contemplated by this Agreement or the actions of any party to this
Agreement in negotiation, administration, performance or enforcement of this
Agreement.
 
(l) Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
parties. The signatures of all parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.
 
[The remainder of this page has been intentionally left blank.]

 
17

--------------------------------------------------------------------------------

 
 
The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.



 
Ecolab Inc.
 
By:    Phillip J. Mason                                
Name: Phillip J. Mason
Title: President, International Sector
     
Linkwell Corporation
By:    /s/ Xuelian Bian                                
Name: Xuelian Bian
Title: Chairman and CEO



Signature Page to Registration Rights Agreement
 
 
18

--------------------------------------------------------------------------------

 